MONTEMURO, Judge:
This case is before the court on direct appeal from a judgment of sentence for violation of probation. On February 7, 1980 appellant was sentenced to six (6) to twelve (12) months imprisonment. Post-trial motions were denied:
Appellant contends that the facts of the case do not justify the length of the sentence and that the judge failed to take into consideration appellant’s drinking problem. A review of the record indicates that the lower court judge failed to state in the record his reasons for the sentence imposed. Furthermore, there is no indication in the record that the trial judge considered the character and background of appellant at the time of sentencing. See Commonwealth v. Riggins, 474 Pa. 115, 377 A.2d 140 (1977); Commonwealth v. Cottle, 260 Pa.Super. 85, 393 A.2d 1024 (1978).
For the foregoing reasons, we vacate the judgment of sentence and remand the case for resentencing.